[a20191217form8kexhibicfa001.jpg]
Exhibit 10.2 FIRST AMENDMENT TO GUARANTY THIS FIRST AMENDMENT TO GUARANTY (this
“Amendment”), dated as of December 17, 2019, is by and between MORGAN STANLEY
BANK, N.A., a national banking association, as buyer (“Buyer”), and GRANITE
POINT MORTGAGE TRUST INC., a Maryland corporation, as guarantor (“Guarantor”). W
I T N E S S E T H: WHEREAS, GP Commercial MS II, LLC (“Seller”) and Buyer have
entered into that certain Master Repurchase and Securities Contract Agreement,
dated as of February 18, 2016, as amended by that certain First Amendment to
Master Repurchase and Securities Contract Agreement, dated as of June 30, 2016,
as further amended by that certain Second Amendment to Master Repurchase and
Securities Contract Agreement, dated as of February 21, 2017, as further amended
by that certain Third Amendment to Master Repurchase and Securities Contract
Agreement, dated as of June 28, 2017, as further amended by that certain Fourth
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
October 27, 2017, as further amended by that certain Fifth Amendment to Master
Repurchase and Securities Contract Agreement, dated as of May 9, 2018 and as
further amended by that certain Sixth Amendment to Master Repurchase and
Securities Contract Agreement, dated as of August 21, 2019 (as the same has been
or may be further amended, modified and/or restated from time to time, the
“Master Repurchase Agreement”); WHEREAS, Guarantor has executed and delivered
that certain Guaranty, dated as of June 28, 2017 (as the same may be further
amended, modified and/or restated from time to time, the “Guaranty”); and
WHEREAS, Guarantor and Buyer wish to modify certain terms and provisions of the
Guaranty, as set forth herein. NOW, THEREFORE, for good and valuable
consideration, the parties hereto agree as follows: 1. Amendments to Guaranty.
The Guaranty is hereby amended as follows: (a) Section 9(a)(iii) of the Guaranty
is hereby deleted in its entirety and replaced with the following (with new or
revised text underscored): (iii) Total Debt to Total Assets Ratio. Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries associated
with its Target Investments (net of restricted cash associated with any
consolidated variable interest entities) and (ii) the denominator of which shall
equal the Total Assets of Guarantor and its consolidated Subsidiaries associated
with its Target Investments, to at any time be greater than seventy-seven and
one half percent (77.5%); provided, that notwithstanding the foregoing,
Guarantor and its consolidated Subsidiaries may from time to time acquire Highly
Rated CMBS and enter into secured Indebtedness in connection therewith pursuant
to which the ratio, expressed as a percentage, (i) the numerator of which equals
the Indebtedness of Guarantor and its consolidated Subsidiaries associated with
its Highly Rated CMBS (net of restricted cash associated with any consolidated
variable interest entities) and (ii) the denominator of which equals the Total
Assets of Guarantor and its consolidated Subsidiaries associated with its Highly
Rated CMBS exceeds seventy-seven and one half percent (77.5%) but is not greater
than ninety ACTIVE 250859759



--------------------------------------------------------------------------------



 
[a20191217form8kexhibicfa002.jpg]
percent (90.00%), subject to the condition that at any such time, Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries and (ii)
the denominator of which shall equal the Total Assets of Guarantor and its
consolidated Subsidiaries to be greater than eighty percent (80.00%). 2.
Conditions Precedent to Amendment. The effectiveness of this Amendment is
subject to the following: (a) This Amendment shall be duly executed and
delivered by Guarantor and Buyer, and acknowledged by Seller; and (b) Buyer
shall have received such other documents as Buyer may reasonably request. 3.
Guarantor Representations. Guarantor hereby represents and warrants that: (a) no
Default or Event of Default exists, and no Default or Event of Default will
occur as a result of the execution, delivery and performance by Guarantor of
this Amendment; and (b) all representations and warranties contained in the
Guaranty are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date). 4. Defined
Terms. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Guaranty. 5. Continuing Effect; Reaffirmation of
Guaranty. As amended by this Amendment, all terms, covenants and provisions of
the Guaranty are ratified and confirmed and shall remain in full force and
effect. In addition, any and all guaranties and indemnities for the benefit of
Buyer and agreements subordinating rights and liens to the rights and liens of
Buyer, are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer, and each party subordinating any right or lien to the rights
and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment. 6. Binding Effect; No Partnership;
Counterparts. The provisions of the Guaranty, as amended hereby, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto. For the purpose of facilitating the execution of this Amendment as
herein provided, this Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof. 7.
Further Agreements. Guarantor agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment. 2 ACTIVE 250859759



--------------------------------------------------------------------------------



 
[a20191217form8kexhibicfa003.jpg]
8. Governing Law. The provisions of Section 15 of the Guaranty are incorporated
herein by reference. 9. Headings. The headings of the sections and subsections
of this Amendment are for convenience of reference only and shall not be
considered a part hereof nor shall they be deemed to limit or otherwise affect
any of the terms or provisions hereof. 10. References to Transaction Documents.
All references to the Guaranty in any Transaction Document, or in any other
document executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Guaranty
as amended hereby, unless the context expressly requires otherwise. [NO FURTHER
TEXT ON THIS PAGE] 3 ACTIVE 250859759



--------------------------------------------------------------------------------



 
[a20191217form8kexhibicfa004.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. BUYER: MORGAN STANLEY BANK, N.A., a national banking association
By: /s/ Anthony Preisano ________________________ Name: Anthony Preisano Title:
Authorized Signatory 4 ACTIVE 250859759



--------------------------------------------------------------------------------



 
[a20191217form8kexhibicfa005.jpg]
GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation By: /s/
Marcin Urbaszek ________________ Name: Marcin Urbaszek Title: Chief Financial
Officer 5 ACTIVE 250859759



--------------------------------------------------------------------------------



 
[a20191217form8kexhibicfa006.jpg]
ACKNOWLEDGED AND AGREED TO BY: SELLER: GP COMMERCIAL MS II, LLC, a Delaware
limited liability company By: /s/ Marcin Urbaszek _________________________
Name: Marcin Urbaszek Title: Chief Financial Officer 6 ACTIVE 250859759



--------------------------------------------------------------------------------



 